Citation Nr: 1510898	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968. He died in 1998. The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeal (Board) from a May 2011 rating decision decided by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania


FINDINGS OF FACT

1. Myocardial infarction resulting from coronary artery disease was the cause of the Veteran's 1998 death.
 
2. The appellant's claim of entitlement to service connection for the cause of the Veteran's death was received on January 12, 2011. 
 
3. In August 2012, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of January 12, 2011. By an August 2012 decision, the RO granted an earlier effective date of August 31, 2010.
 
4. There is no communication prior to this time which may be considered a formal or informal claim for service connection for the cause of death. August 31, 2010 is the earliest possible effective date for the benefit allowed by law.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010, for the grant of service connection for the cause of the Veteran's death, have not been met. 38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Significantly, however, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required and any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Analysis

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency indemnity compensation (DIC), or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits. 38 U.S.C.A. § 5110(a). Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred. Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim. 

An exception to the regulations regarding effective dates for disability compensation involves a Veteran who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816. See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989). Under the regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as ischemic heart disease. 

"Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina." Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add the above heart disease to the list of presumptive diseases associated with exposure to Agent Orange. 75 Fed. Reg. 53202 (August 31, 2010). The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. 
§ 3.816(d) (3). 38 C.F.R. § 3.816(d)(1). 

If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred." 38 C.F.R. § 3.816(d)(2), (3). 

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law. 38 C.F.R. § 3.114(a). If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).

The Veteran died in mid-1998. At that time, there was no claim of service connection for a hear disorder pending. The appellant herself has explained that she did not file a claim for service connection for the cause of the Veteran's death prior to January 12, 2011 because, prior to that time, heart disease was not considered to be attributable to presumptive Agent Orange exposure. She stated that the Veteran contacted VA to discuss Agent Orange exposure decades earlier, but never filed a claim for service connection for any particular disorder based on such exposure. 

The appellant's claim for service connection for the cause of the Veteran's death was not received until January 12, 2011. The RO granted service connection for the cause of the Veteran's death as the Veteran had Vietnam service and the evidence indicated that his death was caused by myocardial infarction resulting from coronary artery disease. As presumptive service connection is warranted where a Veteran with Vietnam service develops ischemic heart disease, the RO granted service connection.

The Veteran was a member of the Nehmer class. However, as VA had not previously denied a claim for service connection for a heart disorder between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. 
§ 3.816(d)(1) do not apply. 

As the date of the receipt of the claim, January 12, 2011, is later than the date of the Veteran's death, the effective date cannot be earlier than January 12, 2011 under 
38 C.F.R. § 3.816(d)(2). 

As 38 C.F.R. § 3.816(d)(1) and (d)(2) cannot be applied to the appellant's advantage, the effective date may also be determined by 38 C.F.R. § 3.114.

As the effective date for adding ischemic heart disease as a presumptive disease was August 31, 2010, the effective date under 38 C.F.R. § 3.114(a) cannot be earlier than the effective date of the change in the law, that is, August 31, 2010, which is the effective date assigned by the RO. 

The applicable regulatory provisions do not provide a basis for an effective date earlier than August 31, 2010. No claim for service connection for the cause of the Veteran's death was filed until January 2011. Thus, while the Board is sympathetic to the appellant's argument that an effective date earlier than August 31, 2010, should be awarded, the Board is without a legal basis to do direct such an action. Thus, an effective date earlier than August 31, 2010, is not warranted for service connection for the cause of the Veteran's death.


ORDER


Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for the cause of the Veteran's death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


